United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3061
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                              Oscar Henry Steinmetz,

                      lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: April 12, 2018
                             Filed: August 15, 2018
                                 ____________

Before COLLOTON, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

COLLOTON, Circuit Judge.

       Oscar Henry Steinmetz was convicted of producing child pornography, in
violation of 18 U.S.C. § 2251(a). At trial, the government introduced evidence that
law enforcement officers had seized from Steinmetz’s home during a warrantless
search. Steinmetz contends that the district court1 erred in denying his motion to
suppress this evidence because he did not voluntarily consent to the search.
Alternatively, he asserts that even if his consent was voluntary, the search exceeded
the scope of his consent. Steinmetz also argues that the district court erred by
overruling his objections to certain prejudicial testimony and by restricting his right
to cross examine his accuser. We conclude that there was no reversible error, and
therefore affirm.

                                           I.

       The child pornography investigation began in April 2015 when a woman in her
late twenties, identified as E.S., made a complaint to the Maryland Heights Police
Department in Missouri. E.S. alleged that Steinmetz, her stepfather, had abused her
when she was between the ages of thirteen and sixteen. Some of the abuse occurred
while E.S. and Steinmetz were watching pornographic Japanese anime films, a type
of animated production. E.S. also reported that Steinmetz had photographed some of
the abuse.2

      Detective Kendra House decided to contact Steinmetz and ask for consent to
search his residence and computers. On May 1, 2015, she and another detective
approached Steinmetz at his workplace, and he agreed to accompany them to the
police station. The government maintains that Steinmetz, during an interview,

      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri, adopting the report and recommendation of the
Honorable Shirley Padmore Mensah, United States Magistrate Judge for the Eastern
District of Missouri.
      2
       A witness testified that the victim was “transitioning to the male gender” when
she made her complaint to the police, and the victim later adopted the initials “F.M.”
Like the district court, we use the victim’s initials at the time of the offense conduct.


                                          -2-
consented to a search of his residence and computers. Investigators then searched the
house and found incriminating evidence. A grand jury charged Steinmetz with
production of child pornography.

       Steinmetz moved to suppress all evidence that investigators seized during the
search. After a hearing, a magistrate judge recommended denying the motion, and
the district court adopted the recommendation. The court found that Steinmetz
voluntarily consented to the search of his residence, computers, and other media, and
that investigators did not exceed the scope of his consent. The record on the motion
included testimony from Detective House, a videorecording of the Steinmetz
interview, consent forms and waiver forms that Steinmetz signed, and photographs
taken during the search.

       Steinmetz also moved in limine to exclude certain evidence as unfairly
prejudicial. The disputed evidence included (1) testimony that Steinmetz sexually
abused E.S. when she was between the ages of thirteen and sixteen; (2) pornography
from Steinmetz’s computer that depicted child victims other than E.S.; (3)
pornographic anime that investigators seized from Steinmetz’s residence; and (4)
images of E.S.’s mother wearing a bondage costume that E.S. was wearing in other
images. The court ruled that the evidence of sexual abuse and pornographic anime
was admissible as inextricably intertwined with the child pornography charge. The
court concluded that the pornographic images of other children were admissible under
Federal Rule of Evidence 404(b) to show identity and under Rule 414 as evidence of
similar crimes in a child molestation case. The court reserved ruling on the images
of E.S.’s mother wearing the bondage costume, but ultimately allowed the
prosecution to present one such image.




                                         -3-
       A jury found Steinmetz guilty of production of child pornography. The district
court sentenced him to 240 months’ imprisonment.

                                          II.

       Steinmetz first argues that the district court erred in denying his motion to
suppress evidence that investigators seized during the search of his residence. The
Fourth Amendment generally permits investigators to conduct a warrantless search
of a home if they obtain a resident’s voluntary consent. Fernandez v. California, 571
U.S. 292, 298-301 (2014). Whether a person voluntarily consented to a search is a
factual determination that we review for clear error. Schneckloth v. Bustamonte, 412
U.S. 218, 227 (1973); United States v. Quintero, 648 F.3d 660, 665 (8th Cir. 2011).

       Steinmetz argues that he did not voluntarily consent to the search of his
residence because his consent was the product of coercive police authority. We
consider the “totality of all the circumstances” to evaluate whether consent was
“voluntary or was the product of duress or coercion, express or implied.” United
States v. Mendenhall, 446 U.S. 544, 557 (1980).

       On careful review of the record, we conclude that the district court did not
clearly err in finding that Steinmetz voluntarily consented to the search. The district
court found with adequate support that Steinmetz “appeared to be an articulate,
intelligent, man in his early sixties,” that he “appeared to be relatively at ease”
throughout his interview with officers, and that “with one or two brief exceptions,
neither Steinmetz nor any of the officers raised their voices.” Before the interview,
Detective House advised Steinmetz of his rights under Miranda v. Arizona, 384 U.S.
436 (1966), and Steinmetz signed a waiver form, acknowledging that he understood
his rights and was willing to answer questions.




                                         -4-
      The district court found, without clear error, that after about seventy-five
minutes, Steinmetz said it would be “okay” for Detective House to look at his
computer, hard drives, and thumb drives to verify that he did not have naked pictures
of E.S. Steinmetz also agreed that it would be “okay” for the detective to send his
computer, computer media, and cameras to a “forensic group” for examination.
Shortly thereafter, Steinmetz signed a “Consent to Search” form that authorized
police to search his house. The form plainly notified him of “the right to refuse to
consent to the search described above and to refuse to sign this form.”

       Steinmetz argues nonetheless that the interview environment rendered his
consent involuntary. He emphasizes that he was unexpectedly confronted by multiple
armed officers at his place of work, and questioned for hours in a small, locked,
windowless room. The district court found, however, that the officers made “no show
of force” when they approached Steinmetz at his workplace. At the police station,
Detective House and her supervisor, Sergeant Richard White, questioned Steinmetz
individually; the interview room—which measured ten feet by seven feet—was never
crowded. The record supports the district court’s finding that Steinmetz appeared
“relatively at ease and calm” for the duration of the interview. Even assuming that
Steinmetz was not free to leave, he gave consent after receiving Miranda warnings,
and custodial status does not preclude voluntary consent. United States v. Beasley,
688 F.3d 523, 531 (8th Cir. 2012).

       Steinmetz objects that the detectives interviewed him for approximately six
hours, but the district court made no error in finding that the length of the
interrogation did not render Steinmetz’s consent involuntary. Steinmetz orally
consented to the search and signed a “Consent to Search” form within the first ninety
minutes of the interview. That the meeting carried on for several more hours is
irrelevant to whether Steinmetz’s earlier expression of consent was voluntary.




                                         -5-
      Steinmetz next contends that his consent was involuntary because the officers
misled him about the purpose and execution of the search. He complains that the
consent forms were not specific as to the items that the officers intended to search.
The detective, however, already had obtained oral consent to search computers and
other media, and a reasonable person would have understood that consent to search
the house encompassed those items.

       Steinmetz also objects that Sergeant White gave assurances that he would
supervise the search himself, but then ended up remaining at the police station. The
record does not show whether White intentionally misrepresented his plan or whether
changed circumstances led him to forego traveling to the scene of the search, but the
identity of the supervising officer was not so material that misinformation on that
point requires a finding of involuntariness under the totality of the circumstances.
The district court found, without clear error, that Detective House informed Steinmetz
that the purpose of the search was to look for nude pictures of E.S., and that the
search would extend to Steinmetz’s computers, hard drives, thumb drives, cameras,
and computer media. Sergeant White did not promise to limit the scope of the search,
and a reasonable person would have understood that investigators could search the
same areas and objects regardless of the supervisor’s identity.

      Under the totality of the circumstances, the district court did not clearly err in
finding that Steinmetz voluntarily consented to a search.

                                          B.

      Alternatively, Steinmetz contends that investigators exceeded the scope of his
consent. Steinmetz asks us to conclude that his consent was predicated on his
presence during the search, and that the officers therefore exceeded the scope of his
consent when they searched his residence while he was at the police station.



                                          -6-
      “A suspect may of course delimit as he chooses the scope of the search to
which he consents.” Florida v. Jimeno, 500 U.S. 248, 252 (1991). The scope of a
suspect’s consent depends on what “the typical reasonable person” would have
understood by the exchange between the officer and the suspect. Id. at 251. “Where
a suspect provides general consent to search, only an act clearly inconsistent with the
search, an unambiguous statement, or a combination of both will limit the consent.”
United States v. Beckmann, 786 F.3d 672, 679 (8th Cir. 2015).

       The district court found that Steinmetz “gave a general consent (both verbally
and in writing) to a search of his residence and specifically consented to a search of
his computers, external hard drives and other storage media.” The court also
determined that while Steinmetz stated that he would “prefer” to be present during the
search, he did not “condition” his consent on his presence. These findings are not
clearly erroneous. Although Steinmetz stated that he would “rather be there if he
could,” a “typical reasonable person” would not have understood that Steinmetz was
limiting his consent by merely expressing a preference.

       After Steinmetz expressed his desire to be present for the search, Sergeant
White explained that the search was going to take place while Steinmetz remained at
the station. The district court found that “[d]uring that discussion, it was clear that
Steinmetz understood that officers were going to remove computers and related items
from his home,” and that “Steinmetz was not going to be allowed to accompany
police to his house or to be present during the search.” The videorecording
substantiates this finding. Despite knowing the scope of the plan, Steinmetz did not
insist on accompanying the officers, withdraw his consent, or otherwise make clear
that his consent was conditioned on his presence during the search. To the contrary,
even after learning that he would not be present for the search, Steinmetz told
Detective House which key she could use to open the residence. Steinmetz’s words
and actions consistently communicated general consent to a search of his residence.



                                         -7-
We thus conclude that the officers did not exceed the scope of Steinmetz’s consent.
The district court properly denied Steinmetz’s motion to suppress.

                                        III.

      Steinmetz also appeals several of the district court’s rulings at trial on the
ground that certain evidence was irrelevant or unfairly prejudicial. We review the
rulings for abuse of discretion. United States v. Emmert, 825 F.3d 906, 909 (8th Cir.
2016).

       The district court admitted evidence that Steinmetz had sexually abused and
molested the victim. Steinmetz objected under Federal Rule of Evidence 403 on the
ground that the danger of unfair prejudice substantially outweighed the probative
value of the evidence. He also objected that the evidence was improper character
evidence under Rule 404. The court ruled, however, that the evidence was
“inextricably intertwined” with the charged offense of producing child pornography,
because the molestation of E.S. was part and parcel of the “grooming process” that
led to the offense. The court acknowledged that the evidence was prejudicial, but
concluded that the evidence was sufficiently probative to be admitted under Rule 403.
Over the same objections, the court also admitted pornographic anime that was
discovered at Steinmetz’s home as “inextricably intertwined” with the charged
offense.

      We agree with the district court that the evidence of molestation and the
pornographic anime are relevant to the charged offense, because they show the
context in which Steinmetz took nude photographs of E.S. When Steinmetz first
molested E.S., he showed her the pornographic anime at issue. He began to take nude
photographs of the victim in the midst of ongoing sexual abuse. The challenged
evidence thus showed the grooming process that enabled Steinmetz to photograph the
victim. The evidence was relevant to showing how Steinmetz came to produce child

                                         -8-
pornography, and the district court did not abuse its discretion by concluding that any
unfair prejudice did not substantially outweigh the probative value.

      Steinmetz also contends that the district court erred in admitting
“miscellaneous” child pornography that investigators discovered in his possession,
because these images did not involve E.S. But we agree with the district court that
this evidence was admissible under Rule 414: “In a criminal case in which a
defendant is accused of child molestation, the court may admit evidence that the
defendant committed any other child molestation.” Fed. R. Evid. 414(a). “Child
molestation” includes acts relating to child pornography. Id. 414(d)(2)(B); see also
Emmert, 825 F.3d at 909.

       The miscellaneous child pornography depicted nude female children, and was
therefore similar in kind to the pornographic images of E.S. that Steinmetz was
charged with producing. The evidence tended to show that Steinmetz had an interest
in lascivious photographs involving minor females. Rule 414(a) permits evidence
that shows the defendant’s character or propensity to commit certain acts in a child
molestation case, so prejudice to Steinmetz from this evidence was not “unfair”
within the meaning of Rule 403. United States v. Gabe, 237 F.3d 954, 960 (8th Cir.
2001). The district court did not abuse its discretion on this point.

      Steinmetz next urges that the district court erred under Rule 403 by admitting
a pornographic image depicting his ex-wife in a bondage outfit. The challenged
image showed the ex-wife wearing a harness that was identical to one that E.S. was
wearing in another photograph. Both photographs were found in the Steinmetz
residence and appeared to be taken in the same location. The similarities of the
photographs, along with the relationship of the parties involved, tended to prove that
Steinmetz produced both images, so the evidence was relevant to whether Steinmetz
produced child pornography depicting E.S. It was not an abuse of discretion to
conclude that the balancing test under Rule 403 allowed admission of the photograph.

                                         -9-
                                           IV.

       In his last argument, Steinmetz contends that the district court violated his right
under the Sixth Amendment to confront his accuser by limiting his ability to cross
examine E.S. about her depression and counseling. The district court retains wide
latitude to impose reasonable limits on cross-examination, Delaware v. Van Arsdall,
475 U.S. 673, 678-79 (1986), and whether mental health evidence is sufficiently
probative to warrant examination is a fact-intensive determination. See United States
v. Love, 329 F.3d 981, 984 (8th Cir. 2003); United States v. Jimenez, 256 F.3d 330,
343-44 (5th Cir. 2001). In this case, Steinmetz made no offer of proof to show how
the proposed cross-examination might have been relevant to E.S.’s credibility or bias.
Without such an offer, we cannot ascertain what evidence was excluded or whether
any excluded evidence would have significantly affected the jury’s impression of
E.S.’s credibility. Steinmetz therefore has failed to establish an error in limiting
cross-examination. United States v. Leisure, 844 F.2d 1347, 1360 (8th Cir. 1988);
United States v. Lavallie, 666 F.2d 1217, 1220 (8th Cir. 1981).

                                    *       *       *

      The judgment of the district court is affirmed.
                     ______________________________




                                          -10-